             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:03-cr-00077-MR-WCM-1
          CRIMINAL CASE NO. 1:04-cr-00049-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
BRIAN KEITH MERCER              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Seal

[Criminal Case No. 1-03-cr-77-1, Doc. 99; Criminal Case No. 1-04-cr-49-1,

Doc. 33].

     The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum and exhibits attached thereto under seal in this

case. For grounds, counsel states that the memorandum and exhibits thereto

contain sensitive and protected health information within the meaning of the

Health Information Portability and Accountability Act. [Criminal Case No. 1-

03-cr-77-1, Doc. 99; Criminal Case No. 1-04-cr-49-1, Doc. 33]. However,

counsel fails to provide any grounds as to why less drastic alternatives to




     Case 1:04-cr-00049-MR-WCM Document 34 Filed 08/19/20 Page 1 of 4
wholesale sealing of the sentencing memorandum and exhibits thereto

would not be effective.

      Before sealing a court document the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Where sealing is

allowed, the defendant is still required to file in the public record a redacted

sentencing memorandum with only those portions that are allowed to be

sealed having been redacted. United States v. Harris, 890 F.3d 480, 491-92

(4th Cir. 2018).

      Here, the Defendant has failed to provide a sufficient basis as to why

less drastic alternatives to wholesale sealing would not be effective. The

Defendant provides only grounds for why portions of the memorandum and

exhibits thereto may be sealed. However, even when grounds are sufficient

to allow sealing only portions of a pleading, a defendant is still required to file

a publicly accessible version of the pleading that redacts only those portions

allowed to be sealed. See Harris, 890 F.3d at 491-92. Further, the

Defendant’s Motion fails to identify with sufficient specificity the applicable

                                        2

     Case 1:04-cr-00049-MR-WCM Document 34 Filed 08/19/20 Page 2 of 4
portions sought to be sealed necessary to allow for findings specific enough

to determine whether the sealing of those portions is consistent with the First

Amendment or common law right to public access. Generally, the more

central a piece of information is to the relief a defendant seeks, the greater

the public’s right to know that information and the less the defendant’s right

to have such information sealed.

      As such, the Defendant’s Motion fails to provide a sufficient basis to

support a decision to seal the Sentencing Memorandum and exhibits thereto

and for rejecting the alternatives to sealing. For these reasons, the Court will

deny the Defendant’s Motion. The Court, however, will allow the sentencing

memorandum and exhibits to remain temporarily under seal pending the

Defendant filing a renewed Motion to Seal that identifies with specificity the

portions of the sentencing memorandum and exhibits sought to be sealed

and provides sufficient basis for the sealing thereof.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Criminal Case No. 1-03-cr-77-1, Doc. 99; Criminal Case No. 1-04-cr-49-1,

Doc. 33] is DENIED WITHOUT PREJUDICE. The Defendant shall file a

Motion to Seal that identifies with specificity the portions of the sentencing

memorandum and exhibits sought to be sealed and provides sufficient basis

for the sealing thereof within fourteen (14) days. The Sentencing

                                       3

     Case 1:04-cr-00049-MR-WCM Document 34 Filed 08/19/20 Page 3 of 4
Memorandum and exhibits thereto [Criminal Case No. 1-03-cr-77-1, Docs.

98, 98-1, 98-2; Criminal Case No. 1-04-cr-49-1, Docs. 32, 32-1, and 32-2]

shall remain temporarily under seal until further Order of this Court.

      IT IS SO ORDERED.            Signed: August 19, 2020




                                        4

     Case 1:04-cr-00049-MR-WCM Document 34 Filed 08/19/20 Page 4 of 4
